United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1414
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Northern
      v.                                * District of Iowa.
                                        *
Terry Swant,                            *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                            Submitted: August 18, 1999
                                Filed: August 27, 1999
                                   ___________

Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       After Terry Swant pleaded guilty to conspiring to distribute methamphetamine
and possess methamphetamine with intent to distribute, the district court sentenced
Swant to imprisonment and supervised release with a no-alcohol condition. We
affirmed Swant's sentence on appeal. See United States v. Swant, 141 F.3d 1171 (8th
Cir. 1998) (unpublished table decision). After the government moved to reduce
Swant's sentence for postsentencing substantial assistance, the district court
resentenced Swant to a reduced term of imprisonment but imposed the same term of
supervised release with the same no-alcohol condition. On appeal, Swant contends the
district court failed to rule on Swant's motion for a downward departure based on his
postsentencing rehabilitative efforts. Swant also contends the district court failed to
consider whether to reduce Swant's supervised release term when it reduced his prison
term and abused its discretion in reimposing the supervised release condition pertaining
to alcohol use.

        We reject Swant's contentions. First, the district court's failure to rule on Swant's
downward departure motion had no impact on his sentence. See United States v. Sims,
174 F.3d 911, 912-13 (8th Cir. 1999) (postsentencing rehabilitative conduct cannot be
basis for downward departure at resentencing). Second, because Swant failed to raise
his arguments concerning the term or conditions of supervised release in the district
court, we review for plain error, and we find none. See United States v. Bongiorno,
139 F.3d 640, 640 (8th Cir.) (per curiam) (plain-error standard of review), cert. denied,
119 S. Ct. 155 (1998); United States v. Bass, 121 F.3d 1218, 1223 (8th Cir. 1997)
(district court has wide discretion to formulate conditions of supervised release); Goff
v. United States, 965 F.2d 604, 605 (8th Cir. 1992) (per curiam) (decision to grant or
deny substantial assistance reduction is entirely within district court's discretion).

       We thus affirm Swant's sentence.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-